Citation Nr: 0002007	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Eligibility for flight training benefits pursuant to 
38 U.S.C.A., Chapter 31.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to July 
1990.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in March 1999, it was remanded to the 
Department of Veterans Affairs (VA) originating agency in 
Denver, Colorado.  The matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  At all times material to this appeal, service connection 
was in effect for residuals of low back strain, rated 20 
percent disabling, and for a psoriasis-type skin disorder and 
a cyst on the neck, each rated noncompensably disabling.  At 
all times material to this appeal, the combined service-
connected evaluation was 20 percent.  

2.  In August 1991, the veteran applied for vocational 
rehabilitation under chapter 31, title 38, United States 
Code, and a two-year course of study in aviation at Casper 
College was approved.  

3.  In an Individualized Written Rehabilitation Plan entered 
into in October 1991, all costs and expenses of actual flight 
training to be conducted in conjunction with the veteran's 
aviation course were precluded.  

4.  The veteran incurred the expense of all costs of actual 
flight training performed at Casper Air Service and later 
requested that VA reimburse him for these costs.  

5.  At all times material to this appeal, Casper Air Service 
was not approved by the Federal Aviation Administration, a 
State approving agency, or VA acting on behalf of a State 
approving agency to offer flight training.  


CONCLUSION OF LAW

Eligibility for flight training benefits under Chapter 31, 
title 38, United States Code, is not established.  
38 U.S.C.A. §§ 3101, 3102, 3104, 3107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 21.40, 21.98, 21.134, 21.292, 21.7120, 
21.7122 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that VA should pay for all 
costs and expenses associated with flight training that he 
completed at the Casper Air Service in conjunction with his 
VA Vocational Rehabilitation and Counseling (VR&C) approved 
course of study in a two-year Associate degree program at 
Casper College.  Casper College and Casper Air Service 
entered into a joint venture to offer this two-year program 
in aviation.  All aspects of the educational program to be 
conducted by Casper College were approved as part of a 
program of VA vocational rehabilitation.  However, all costs 
and expenses of actual flight training to be conducted by the 
Casper Air Service were not approved by VA VR&C, and the 
veteran was so instructed at the time that his formal 
rehabilitation plan was contracted and approved in October 
1991.  The veteran proceeded in accordance with the terms of 
his VA VR&C contract, dated in October 1991, but apparently 
incurred as private expense all of the costs of actual flight 
training performed at Casper Air Service.  After completion 
of the entire course of study, he requested that VA reimburse 
him for these costs.  

The Board must first address a preliminary issue.  In an 
advisory opinion dated in December 1994, the Vocational 
Rehabilitation and Counseling Service at VA Central Office 
(VACO) in Washington, D.C., raised the issue of whether the 
veteran had filed in a timely manner a notice of disagreement 
with the decision of the originating agency not to pay for 
his flight training.  This issue was revisited in the Board's 
remand of March 1999, and clarification was requested.  

The veteran's representative has maintained that a report of 
contact dated February 11, 1992, constituted a notice of 
disagreement with the decision of the originating agency not 
to cover flight training expenses.  

The record shows that in a report of contact dated 
February 11, 1992, the veteran's VA counselor stated that 
contact had been made with the veteran on that date at the 
request of the Vocational Rehabilitation Service.  It was 
reported that the veteran repeatedly had stated that he felt 
that chapter 31 should be covering the cost of his flight 
training.  The counselor stated that it had been verified 
that the actual costs of flight training could not be covered 
and that this had been discussed in detail with the veteran 
during his counseling appointment on October 9, 1991.  The 
counselor indicated that this was also noted in his IWRP 
(Individualized Written Rehabilitation Plan).  The counselor 
said that the veteran was informed again on February 11, 
1992, that the chapter 31 regulations did not provide for 
payment of the costs of actual flight training.  

In the supplemental statement of the case issued in July 
1999, it was reported that the veteran was not provided with 
his appellate rights at the time that his rehabilitation plan 
was written in 1991, or when contact was made with him on 
February 11, 1992.  The supplemental statement of the case 
indicated that it was not felt that denying the veteran 
coverage for his actual flight training costs was an adverse 
action, as it was not felt to be within the rules and 
regulations guiding chapter 31.  The supplemental statement 
of the case indicates that the statement of the case was 
written after receiving a letter from the veteran's 
representative in July 1996, primarily at the request of the 
VR&C officer at that time.  In July 1999, the originating 
agency maintained that the veteran had not appealed in a 
timely manner from the denial of flight training costs.  The 
supplemental statement of the case noted that 38 C.F.R. 
§ 21.98 requires that a veteran who requests a review of his 
rehabilitation plan must submit a written statement to the 
case manager requesting a review of the proposed, original or 
amended plan and detailing his or her objections to the terms 
and conditions of the proposed, original or amended plan.  
After reviewing the case notes and consulting with the case 
manager, the originating agency determined that the veteran 
was only inquiring at that time about supplies and items for 
flight training.  He never brought up tuition and fees, or 
flight rental fees through Casper Air Service.  It was also 
held that that the VA Form 119, Report of Contact, dated 
February 11, 1992, did not constitute a notice of 
disagreement, as the Report of Contact was not in writing.  

The provisions of 38 C.F.R. § 21.98 (1999) are as follows:  

(a) General.  The veteran may 
request a review of a proposed, original, 
or amended plan when Department of 
Veterans Affairs staff and the veteran do 
not reach agreement on the terms and 
conditions of the plan.  A veteran who 
requests a review of the plan must submit 
a written statement to the case manager 
which:  
(1) Requests a review of the 
proposed, original, or amended plan; and
(2) Details his or her objections to 
the terms and conditions of the proposed, 
original, or amended plan.  
(b) Review by Vocational 
Rehabilitation and Counseling Officer.  
Upon receipt of the veteran's request for 
review of the plan, the counseling 
psychologist or the case manager will 
forward the request together with 
relevant comment to the VR&C Officer who 
will:  
(1) Review relevant information; and
(2) Inform the veteran of his or her 
decision within 90 days.
(c) Review by Director, Vocational 
Rehabilitation and Counseling Service.  
The veteran's request shall be reviewed 
by the Director, VR&C in any case in 
which the VR&C Officer is the case 
manager. The veteran will be informed of 
the decision within 90 days.
(d) Appeal to the Board of Veterans 
Appeals.  The veteran may appeal an 
adverse decision of the VR&C Officer, or 
the Director, VR&C to the Board of 
Veterans Appeals.  

(The provisions of 38 C.F.R. § 21.98 in effect in October 
1991, were essentially identical.)  

The Board observes that if a decision by the Secretary 
affecting the provision of benefits to a claimant does not 
include an explanation of the procedure for obtaining review 
of the decision, the decision has not been promulgated in 
accordance with 38 U.S.C.A. § 5104(a) (West 1991 & Supp. 
1999).  This provision was effective with respect to VA 
decisions made after January 31, 1990.  See Veterans' 
Benefits Amendments of 1989, Pub. L. No. 101-237, § 115(b), 
103 Stat. 2066.  Under the law, then as now, a determination 
on a claim by the originating agency of which the claimant is 
properly notified shall become final if an appeal is not 
perfected as prescribed under in 38 C.F.R. § 19.129 (1991).  
See 38 C.F.R. § 19.192 (1991).  Under 38 C.F.R. § 19.114 
(1991), the claimant and his representative, if any, were to 
be informed of the right to initiate an appeal and the time 
within which to do so, the right to a personal hearing, and 
the right to representation.  This information was to be 
included in each notification of a determination of 
entitlement or nonentitlement to VA benefits by the 
originating agency.  Id.  

It is apparent from the provisions of law cited above that a 
decision has not been properly promulgated to which the 
February 11, 1992, Report of Contact could be construed as a 
notice of disagreement.  Indeed, the originating agency 
maintains that no adverse decision was made under 38 C.F.R. 
§ 21.98 to which a notice of disagreement could have been 
lodged in February 1992.  The Board finds that the matter 
remained open until a notice of disagreement was filed, a 
statement of the case issued, and an appeal perfected some 
years later.  The appeal before the Board now is therefore a 
de novo review based on the entire evidence of record.  See 
38 U.S.C.A. § 7104(a) (West Supp. 1999).  

The record shows that at all times material to this appeal, 
the veteran had a combined 20 percent service-connected 
rating, which included a 20 percent evaluation for residuals 
of low back strain and zero percent ratings for a psoriasis-
type skin disorder and for a cyst on the neck.  (His current 
combined service-connected evaluation is 40 percent, which 
has been effective since September 1994.)  

In his first counseling interview in October 1991, the 
veteran indicated that the only significant disability he had 
was his back.  He said that he was having difficulty lifting 
anything more than 20 pounds, as well as bending at the 
waist, particularly when he had to go all the way down to the 
floor.  He reported that he had constant low-grade pain in 
his back that was aggravated by doing any heavy physical 
labor, particularly heavy lifting.  He reported that he saw a 
doctor a VA medical center once to twice a year to check on 
his back and to prescribe medications.  He stated that he 
took Flexeril as needed but tried to keep away from this as 
much as possible, as he had had some bad side effects.  He 
said that he also did some prescribed back exercises.  He 
described his condition as stable.  He reported that he 
missed a total of 12 to 15 days during his last year of 
service but that this was primarily because he was doing 
heavy lifting and other strenuous work that was aggravating 
his back.  He reported that he had not missed any school days 
in the previous year due to his back condition.  It was felt 
that the veteran had an impairment of employability because 
his service-connected back condition would restrict him in 
various work activities involving lifting or carrying over 20 
pounds, pushing or pulling over 100 pounds, and standing or 
walking more than four to five hours at one time.  However, 
he did not have any measurable educational deficiencies and 
did not feel that he had encountered any negative employer 
attitudes as a result of his disability.  

In accordance with the Board's remand, Department of Veterans 
Benefits (DVB) Circular 22-81-8, Appendix A, dated 
October 14, 1981, was included in the record with the 
supplemental statement of the case issued in July 1999.  The 
purpose of the appendix was to explain the provisions of 
Public Law 97-35 regarding the termination of educational 
assistance for vocational flight training.  The appendix 
noted that effective October 1, 1981, Section 1677 (flight 
training) of title 38, United States Code, had been repealed.  
See Omnibus Budget Reconciliation Act of 1981, Pub. L. No. 
97-35, § 2003, 95 Stat. 782.  The appendix stated that, 
accordingly, neither veterans nor service members under 
chapter 32 or chapter 34 could initiate a program of 
vocational flight training after September 30, 1981.  This 
was the law in effect regarding eligibility for flight 
training under chapter 31 at the time that the veteran was 
first seen for vocational rehabilitation counseling in 
October 1991.  Paragraph 4f of the cited appendix states:  

Veterans and inservice students enrolled 
in degree programs in the field of 
aviation that include required pursuit of 
flight training will not have the option 
of receiving reimbursement under 
38 U.S.C. 1677 for flight training that 
begins after October 1, 1981, unless the 
conditions of paragraph 2 are met.  Such 
students may still be awarded benefits at 
the appropriate institutional rate based 
on their training time as determined by 
the credits to be earned through pursuit 
of flight training.  

Paragraph 2b of the cited appendix provides as follows:  

Those persons who are enrolled in a 
program of vocational flight training as 
of August 31, 1981, may continue to 
receive VA benefits for as long as they 
remain continuously enrolled in approved 
courses leading toward a predetermined 
objective in the field of aviation, 
subject to entitlement and delimiting 
date limitations.  

Under 38 C.F.R. § 21.134 (as in effect on July 1, 1991), 
authorization of flight training under chapter 31 was subject 
to the same limitations applicable to flight training under 
chapter 34, including the following:  

(a)  Prior to October 1, 1981. . . .

(b)  After October 1, 1981.  After 
October 1, 1981, flight training may only 
be authorized in degree curriculums in 
the field of aviation that include 
required flight training.  

The current version of § 21.134 states:  

Flight training approved under chapter 31 
may only be authorized in degree 
curriculums in the field of aviation that 
include required flight training.  This 
type of training is otherwise subject to 
the same limitations as are applicable to 
flight training under chapter 30.  

It is apparent that the pertinent provisions of the 
regulation have remained essentially unchanged throughout the 
course of this appeal.  

The record shows that at the time of the veteran's initial 
appointment with the VR&C office in October 1991, the 
aviation program at Casper College was a joint venture 
between the college and Casper Air Service.  The catalogue 
from Casper College stated:  "Students will make all of 
their own arrangements for the actual flight training on a 
contract basis with Casper Air Service's Part 141 Flight 
Training School."  

In the Individualized Written Rehabilitation Plan dated 
October 9, 1991, it was stated:  

Ch[apter] 31 will provide a monthly 
subsistence allowance . . . as well as 
the tuition, fees, books and supplies . . 
. only for the formal class coursework 
designated by Casper College.  Flight 
training costs will not be covered.  
(Emphasis added.)  

The veteran signed the rehabilitation plan, as did his 
counseling psychologist and his vocational rehabilitation 
specialist.  Thus, the veteran was clearly on notice that the 
expenses of actual flight time and ground school were not 
authorized, nor were the equipment or supplies associated 
with his flight training authorized when he entered into his 
rehabilitation plan in October 1991.  

The Vocational Rehabilitation and Counseling Service, VACO, 
held in its December 1994 advisory opinion that the cost of 
training for the flight school in this case would not have 
been warranted at the time it was undertaken.  The advisory 
opinion noted that the veteran was enrolled in a two-year 
accredited college program in 1991 that included flight 
training as part of the degree program.  The college did not 
provide the flight training.  However, a local flight school 
was recommended for completion of that part of the 
curriculum.  The flight school was independent, and all 
tuition and fees were directly paid to the flight school.  
The advisory opinion stated that the flight school was not 
approved by the State approving agency and the Federal 
Aviation Administration (FAA).  The opinion further stated 
that the VR&C staff, after consultation with the Education 
Staff in the regional office, applied the chapter 30 policy 
of not paying for such training unless it was arranged and 
supervised by the degree-granting institution and, thus, 
advised the veteran that VA would not pay for the training.  
The veteran subsequently took the flight training, paying for 
it from his own resources.  The veteran then appealed VA's 
decision not to pay for the training.  

The advisory opinion stated that while 38 C.F.R. § 21.134 
indicates that chapter 30 regulations govern the program, 
chapter 31 regulations supersede wherever there is any 
conflict in the regulations or where chapter 30 regulations 
are silent on any particular issue.  In an educational 
program under chapter 30 (or its predecessor, chapter 34), 
all education programs must be approved by the State 
approving agency, or by VA acting in the capacity of such 
agency.  However, under 38 C.F.R. § 21.292, VR&C has the 
authority to approve courses for chapter 31 participants.  In 
this situation, VR&C approved the veteran for a degree 
program in a community college.  As part of the degree 
requirements, the veteran was to pursue flight training.  
While the school did not sponsor the flight training and did 
not collect tuition or fees for the purposes of such 
training, it did recommend a particular school to provide the 
required instruction to its students in this degree program.  
As such, the school acknowledged the flight school as 
acceptable to meet the requirements that were not 
specifically provided by the college.  

The advisory opinion stated that it was then important to 
determine if VR&C would have approved the flight school, 
using the criteria of 38 C.F.R. § 21.292.  If VR&C condoned 
the veteran's attendance at the flight school, but did not 
pay the appropriate costs for no other reason than the fact 
that the school did not pay the flight school and did not 
provide oversight, it could be assumed that the flight school 
was acceptable and would have met the criteria.  On this 
basis, the advisory opinion continued, the veteran would have 
a valid argument to claim payments for the flight training.  
However, it appeared that the flight school did not possess 
FAA approval at the time of the training.  The advisory 
opinion stated that if that was the case, the flight school 
was not approvable under chapters 30 or 34, or under chapter 
31, because it would not satisfy the licensing requirement of 
the FAA.  It was therefore the opinion of the Vocational 
Rehabilitation and Counseling Service that the cost of 
training for the flight school in this case would not have 
been warranted.  

The originating agency therefore found that the veteran was 
not entitled to payment for the cost of flight training at 
Casper Air Service because such payment was not allowed under 
the chapter 31 laws and regulations in effect at that time.  
The originating agency further found that the veteran would 
not be eligible for retroactive reimbursement because VA 
approval for Casper Air Service lapsed after training was 
discontinued under the GI Bill in 1981 "and was not again 
approved for services until May 18, 1993, when flight 
training was again reinstated for the new GI Bills."  

A letter from the director of the Vocational Rehabilitation 
and Counseling Service at VACO to the veteran, dated in March 
1996, states that the most important part of the veteran's 
request for reimbursement for flight training involved the 
issue of whether Casper Air Service was approved for training 
veterans during the time that the veteran received that 
training.  It was stated that the veteran's counselor had 
checked VA's records and determined that the approval for 
Casper Air Service had lapsed and that the school was not 
approved at the time of the veteran's training.  Approval was 
not restored "until March of 1993".  

The director of VR&CS noted that the veteran maintained that 
Public Law 101-237 had restored flight training as a 
vocational choice.  The director stated that the vocational 
rehabilitation program for service-disabled veterans pays for 
all costs associated with an approved rehabilitation plan.  
When the veteran applied for a vocational rehabilitation 
program instead of using the GI Bill, an Individualized 
Written Rehabilitation Plan was created, but flight training 
was not included in that plan.  The director noted that the 
GI Bill is a different benefit that gives a veteran more 
latitude to choose a program such as flight training but does 
not cover the full cost of training.  In addition, Public Law 
101-237 restored flight training as an option for those 
veterans who elected the GI Bill benefit, not the vocational 
rehabilitation program.  (See Veterans' Benefits Amendments 
of 1989, Pub. L. No. 101-237, § 422, 103 Stat. 2088-89) 
(reinstating flight training only with respect to the chapter 
30 GI bill program).)  The two programs, the director noted, 
were governed by different laws.  Thus, the veteran was not 
approved for flight training under the vocational 
rehabilitation program, and Casper Air Service was not 
approved for VA benefits during the period in question.  

The veteran seems to maintain - for example in a meeting with 
employment services on July 7, 1995, - that he should be 
reimbursed for flight training because all the counselors 
that he had spoken with when he began the program said that 
"we will pay for everything."  The veteran has also pointed 
to VA informational pamphlets indicating that VA would pay 
the full cost of tuition, books, fees, supplies, equipment, 
"and other program expenses".  However, such pamphlets are 
designed to provide general information and may not override 
the provisions of law governing specific benefits.  See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (a clerical error 
or erroneous advice by a government official may not be 
relied upon to estop VA from denying a monetary benefit where 
the benefit is not authorized by law, citing as 
"dispositive" OPM v. Richmond, 496 U.S. 414, 424 (1990)).  
Moreover, the veteran's rehabilitation plan dated in October 
1991 clearly indicated that flight training was not 
authorized by VA.  The veteran signed this plan and could not 
have been unaware of this restriction.  

In May 1995, during the course of this appeal, the veteran 
filed a claim for equitable relief under the provisions of 
38 U.S.C.A. §  503 (West 1991).  The veteran in his claim for 
relief specifically cited 38 U.S.C.A. § 503(b).  The claim 
for equitable relief was forwarded to the Compensation and 
Pension Service, VACO, in September 1995, which then referred 
the matter to the Vocational Rehabilitation and Counseling 
Service at VACO for disposition.  In a letter to the 
originating agency dated September 29, 1995, the veteran's 
claim for equitable relief was denied by the director, 
Vocational Rehabilitation and Counseling Service, on behalf 
of the Secretary of Veterans Affairs.  The RO so informed the 
veteran in a letter dated in October 1995, which enclosed a 
statement of appellate rights, VA Form 4107, for purposes of 
pursuing an appeal to the Board if he so desired.  A notice 
of disagreement was filed by the veteran's representative in 
July 1996.  A statement of the case was issued in September 
1996, and the veteran perfected his appeal the following 
month.  Although the Board has assumed jurisdiction of the 
issue of denial of flight training expenses under chapter 31, 
the Board feels it is necessary to make plain that it has no 
jurisdiction whatsoever over the issue of the Secretary's 
powers of equitable relief under 38 U.S.C.A. § 503.  Neither 
the Board nor the Court of Appeals for Veterans Claims has 
power to grant equitable relief, even if the Board conceded 
that the veteran's contentions were wholly meritorious.  
Taylor v. West, 11 Vet. App. 436, 440 (1998); Moffitt v. 
Brown, 10 Vet. App. 214, 225 (1997); McCay v. Brown, 9 Vet. 
App. 183, 189 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  
The authority to grant equitable relief under 38 U.S.C.A. 
§ 503 is committed to the sole discretion of the Secretary, 
and the Board and the Court of Appeals for Veterans Claims 
are without jurisdiction to review the Secretary's exercise 
of that discretion.  McCay v. Brown, 9 Vet. App. at 189.  

The record shows unequivocally that the originating agency 
informed the veteran that the expenses of flight training 
would not be covered under the vocational rehabilitation plan 
that he signed in October 1991.  It seems plain that VA did 
not authorize such expenses and that Casper Air Service was 
not approved by a State approving agency or VA acting on a 
State approving agency's behalf to provide such training at 
the time material to this appeal.  See 38 C.F.R. § 21.7122 
(1991).  Nor does it seem that the flight-training course had 
been approved by the FAA.  See 38 C.F.R. § 21.7120 (1991), as 
amended by 57 Fed. Reg. 15,022, 15,024 (1992) (retroactively 
effective on September 30, 1990).  

Finally, the regulations governing eligibility for flight 
training confer discretion on VA to approve such courses.  In 
this case, it is clear that permission to pay for the cost of 
flight training was withheld, and does not appear that it was 
done so on arbitrary basis; rather, it was withheld pursuant 
to the law as it existed at the time.  It follows that the 
veteran is not eligible for payment or reimbursement of 
flight training benefits under the provisions of chapter 31, 
title 38, United States Code, and that his claim must, 
accordingly, be denied.  


ORDER

Eligibility for flight training benefits under the provisions 
of 38 U.S.C.A., Chapter 31, is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

